—Order unanimously reversed on the law with costs, motion denied, complaint reinstated and defendants directed to answer the complaint within 20 days of service of a copy of the order of this Court with notice of entry. Memorandum: Because the complaint stated a cause of action, Supreme Court erred in dismissing it on plaintiffs motion for a preliminary injunction (see, Six Nations Apt. Hous. Fund Dev. Co. v Six Nations Props., *1039175 AD2d 567; see also, Gambar Enters. v Kelly Servs., 69 AD2d 297, 306; Tucker v Toia, 54 AD2d 322, 327).
We reject the contention of plaintiff that his motion for a preliminary injunction should have been granted. Plaintiff failed to establish “a clear right” to that relief (First Natl. Bank v Highland Hardwoods, 98 AD2d 924, 926; see, County of Orange v Lockey, 111 AD2d 896, 897-898). We have reviewed plaintiffs remaining contention and conclude that it is without merit.
We therefore reverse the order, deny the motion, reinstate the complaint and direct defendants to answer the complaint within 20 days of service of a copy of the order of this Court with notice of entry. (Appeal from Order of Supreme Court, Orleans County, Fahey, J. — Injunction.) Present — Lawton, J. P., Hayes, Pigott, Jr., Boehm and Fallon, JJ.